                 Case 6:20-bk-01028-LVV      Doc 11    Filed 03/04/20   Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:
STEVE TROVER and
HOLLY TROVER                                      Case No.: 6:20-BK-01028-KJ
                                                  Chapter 7


                                       PROOF OF SERVICE

      I HEREBY CERTIFY that on MARCH 4, 2020 a true and correct copy of the Order Granting Motion to
Extend Time to File Schedules and Statements (Docket No.: 10) has been mailed by United States Postal
Service and /or by ECM service to Chapter 7 Trustee Arvind Mahendru.




                                                           Respectfully Submitted by;

                                                              /s/ Wade Boyette
                                                          Wade Boyette, Esquire
                                                          Boyette, Cummins & Nailos, PLLC
                                                          1635 E Hwy 50, Ste 300
                                                          Clermont, FL 34711
                                                          Telephone: 352/394-2103
                                                           Facsimile: 352/394-2105
                                                           Fla. Bar #0977111
                                                           WBoyette@BCNLawfirm.com
                                                           CCrowe@BCNLawfirm.com
